Citation Nr: 1302259	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, depression, an adjustment disorder, and mood disorder. 

2.  Entitlement to a compensable rating for left varicocele and hydrocele repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 1996, and from October 1996 to December 2002. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record. 

As noted on the title page, the Board is recharacterizing the Veteran's PTSD claim to include other psychiatric disorders that have been diagnosed, i.e., a depressive disorder, depression, an adjustment disorder, and mood disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





      (CONTINUED ON NEXT PAGE)
FINDING OF FACT

At his August 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew his claim for entitlement to a compensable rating for left varicocele and hydrocele repair. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for left varicocele and hydrocele repair have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

At his August 2012 hearing before the Board, the Veteran acknowledged that he was withdrawing the appeal as to the issue of entitlement to a compensable rating for left varicocele and hydrocele repair.  See BVA Hearing Transcript (T.) at 2-3.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to an initial compensable rating for a compensable rating for left varicocele and hydrocele repair is dismissed.


ORDER

The claim for entitlement to a compensable rating for left varicocele and hydrocele is dismissed without prejudice.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board finds further development is necessary prior to adjudicating the Veteran's claim. 

VA Examination-Acquired Psychiatric Disorder

The Veteran underwent a VA psychiatric examination in March 2012.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD. Rather, she diagnosed the Veteran with a depressive disorder not otherwise specified (NOS).  Unfortunately, the VA examiner did not provide an etiology opinion, presumably because of the lack of a current diagnosis of PTSD.

As noted above, the Veteran's claim has been broadened to encompass all mental health diagnoses he has been diagnosed with during the pendency of the appeal.  It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  The Veteran has confirmed diagnoses of PTSD, a depressive disorder, depression, an adjustment disorder and a mood disorder at various times during the appellate period.

Given the Veteran and his wife's credible testimony of psychiatric issues since service, and current treatment for psychiatric disorder, an opinion as to whether any of his diagnosed acquired psychiatric disorders are etiologically related to service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Stressor Verification

Additionally, specifically with respect to the Veteran's PTSD claim, the Board notes that the March 2012 VA examiner did not consider all of the Veteran's alleged stressors when considering whether the Veteran does in fact have a diagnosis of PTSD.  Specifically, the VA examiner did not consider whether the Veteran's alleged stressor of experiencing the effects of 9/11 while serving on active duty was sufficient to support a diagnosis of PTSD. 

Additionally, although the Veteran has alleged that he witnessed the attempted suicide of his friend between May 1998 to August 1998 in Kuwait (see July 2009 Statement in Support of Claim for PTSD), it appears that this incident was not sent for verification, as records at that time could not place the Veteran in Kuwait, the location of the alleged incident.  The Board notes however that the Veteran has recently submitted documents verifying his presence in Kuwait.  See Memorandum submitted August 2012.  Moreover, it should be noted that service treatment records reflect that the Veteran received various immunizations in June and July 1998 in Kuwait.  Any additional necessary verification of these events should be completed prior to affording the Veteran another VA examination.

VA Treatment Records

The Veteran testified at his August 2012 BVA hearing that he had an upcoming appointment mental health appointment.  See BVA T. at. 19.  As such, the record reflects there are outstanding VA treatment records pertinent to his acquired psychiatric disorder claim.  Moreover, the claims file reflects that the Veteran has received medical treatment from the Central Arkansas Healthcare System (HCS); however, as the claims file only includes treatment records from that facility dated up to March 2012 (see Veteran's Virtual VA File), any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to corroborate the stressor of witnessing the attempted suicide of his friend D. H while serving in Kuwait in the Delta Company 2/7, Cav., ICD, between May 1998 and August 1998.  See July 2009 Statement in Support of Claim for Service Connection for PTSD.  

2.  Request that the Veteran identify any outstanding treatment records relevant to his claim on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Central Arkansas HCS dated from March 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allow the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for an additional VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist, other than the March 2012 VA examiner.  The VA examiner is asked to address the following questions:
	
a)   The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity (to include being on active duty during the 9/11 attacks). Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service.  

c)  If the VA examiner determines that a diagnosis of PTSD has not been demonstrated at any point in time since the Veteran filed his claim in April 2008, the VA examiner must provide rationale for this determination.  In doing so, the examiner should address the fact that various VA and private treatment records reference a diagnosis of PTSD. 

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


